                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CALIFORNIA CAPITAL INSURANCE                       Case No. 19-cv-02141-SI
                                         COMPANY,
                                   8
                                                        Plaintiff,                          JUDGMENT
                                   9
                                                 v.
                                  10
                                         REPUBLIC UNDERWRITERS
                                  11     INSURANCE COMPANY,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          The Court has granted defendant’s motion for summary judgment. Dkt. No. 34. Judgment

                                  15   is hereby entered against plaintiff and in favor of defendant.

                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18   Dated: March 27, 2020

                                  19                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
